Case 2:17-bk-22432-WB   Doc 500 Filed 02/21/19 Entered 02/21/19 11:46:04   Desc
                         Main Document    Page 1 of 35
Case 2:17-bk-22432-WB   Doc 500 Filed 02/21/19 Entered 02/21/19 11:46:04   Desc
                         Main Document    Page 2 of 35
Case 2:17-bk-22432-WB   Doc 500 Filed 02/21/19 Entered 02/21/19 11:46:04   Desc
                         Main Document    Page 3 of 35
Case 2:17-bk-22432-WB   Doc 500 Filed 02/21/19 Entered 02/21/19 11:46:04   Desc
                         Main Document    Page 4 of 35
Case 2:17-bk-22432-WB   Doc 500 Filed 02/21/19 Entered 02/21/19 11:46:04   Desc
                         Main Document    Page 5 of 35
Case 2:17-bk-22432-WB   Doc 500 Filed 02/21/19 Entered 02/21/19 11:46:04   Desc
                         Main Document    Page 6 of 35
Case 2:17-bk-22432-WB   Doc 500 Filed 02/21/19 Entered 02/21/19 11:46:04   Desc
                         Main Document    Page 7 of 35
Case 2:17-bk-22432-WB   Doc 500 Filed 02/21/19 Entered 02/21/19 11:46:04   Desc
                         Main Document    Page 8 of 35
Case 2:17-bk-22432-WB   Doc 500 Filed 02/21/19 Entered 02/21/19 11:46:04   Desc
                         Main Document    Page 9 of 35
Case 2:17-bk-22432-WB   Doc 500 Filed 02/21/19 Entered 02/21/19 11:46:04   Desc
                        Main Document    Page 10 of 35
Case 2:17-bk-22432-WB   Doc 500 Filed 02/21/19 Entered 02/21/19 11:46:04   Desc
                        Main Document    Page 11 of 35
Case 2:17-bk-22432-WB   Doc 500 Filed 02/21/19 Entered 02/21/19 11:46:04   Desc
                        Main Document    Page 12 of 35
Case 2:17-bk-22432-WB   Doc 500 Filed 02/21/19 Entered 02/21/19 11:46:04   Desc
                        Main Document    Page 13 of 35
Case 2:17-bk-22432-WB   Doc 500 Filed 02/21/19 Entered 02/21/19 11:46:04   Desc
                        Main Document    Page 14 of 35
Case 2:17-bk-22432-WB   Doc 500 Filed 02/21/19 Entered 02/21/19 11:46:04   Desc
                        Main Document    Page 15 of 35
Case 2:17-bk-22432-WB   Doc 500 Filed 02/21/19 Entered 02/21/19 11:46:04   Desc
                        Main Document    Page 16 of 35
Case 2:17-bk-22432-WB   Doc 500 Filed 02/21/19 Entered 02/21/19 11:46:04   Desc
                        Main Document    Page 17 of 35
Case 2:17-bk-22432-WB   Doc 500 Filed 02/21/19 Entered 02/21/19 11:46:04   Desc
                        Main Document    Page 18 of 35
Case 2:17-bk-22432-WB   Doc 500 Filed 02/21/19 Entered 02/21/19 11:46:04   Desc
                        Main Document    Page 19 of 35
Case 2:17-bk-22432-WB   Doc 500 Filed 02/21/19 Entered 02/21/19 11:46:04   Desc
                        Main Document    Page 20 of 35
Case 2:17-bk-22432-WB   Doc 500 Filed 02/21/19 Entered 02/21/19 11:46:04   Desc
                        Main Document    Page 21 of 35
Case 2:17-bk-22432-WB   Doc 500 Filed 02/21/19 Entered 02/21/19 11:46:04   Desc
                        Main Document    Page 22 of 35
Case 2:17-bk-22432-WB   Doc 500 Filed 02/21/19 Entered 02/21/19 11:46:04   Desc
                        Main Document    Page 23 of 35
Case 2:17-bk-22432-WB   Doc 500 Filed 02/21/19 Entered 02/21/19 11:46:04   Desc
                        Main Document    Page 24 of 35
Case 2:17-bk-22432-WB   Doc 500 Filed 02/21/19 Entered 02/21/19 11:46:04   Desc
                        Main Document    Page 25 of 35
Case 2:17-bk-22432-WB   Doc 500 Filed 02/21/19 Entered 02/21/19 11:46:04   Desc
                        Main Document    Page 26 of 35
Case 2:17-bk-22432-WB   Doc 500 Filed 02/21/19 Entered 02/21/19 11:46:04   Desc
                        Main Document    Page 27 of 35
Case 2:17-bk-22432-WB   Doc 500 Filed 02/21/19 Entered 02/21/19 11:46:04   Desc
                        Main Document    Page 28 of 35
Case 2:17-bk-22432-WB   Doc 500 Filed 02/21/19 Entered 02/21/19 11:46:04   Desc
                        Main Document    Page 29 of 35
Case 2:17-bk-22432-WB   Doc 500 Filed 02/21/19 Entered 02/21/19 11:46:04   Desc
                        Main Document    Page 30 of 35
Case 2:17-bk-22432-WB   Doc 500 Filed 02/21/19 Entered 02/21/19 11:46:04   Desc
                        Main Document    Page 31 of 35
Case 2:17-bk-22432-WB   Doc 500 Filed 02/21/19 Entered 02/21/19 11:46:04   Desc
                        Main Document    Page 32 of 35
Case 2:17-bk-22432-WB   Doc 500 Filed 02/21/19 Entered 02/21/19 11:46:04   Desc
                        Main Document    Page 33 of 35
Case 2:17-bk-22432-WB   Doc 500 Filed 02/21/19 Entered 02/21/19 11:46:04   Desc
                        Main Document    Page 34 of 35
Case 2:17-bk-22432-WB   Doc 500 Filed 02/21/19 Entered 02/21/19 11:46:04   Desc
                        Main Document    Page 35 of 35
